Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2022

                          No. 04-22-00199-CR, 04-22-00200-CR,
                            04-22-00201-CR, 04-22-00202-CR

                                   Roman Dexter SOTO,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                          Trial Court No. 7817, 7818, 7819, 7820
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
         Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before November 3, 2022.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court